DETAILED ACTION
This action is in response to the request for after-final consideration received 4/22/2022. After consideration of applicant's amendments and/or remarks:
Applicant cancels claims 1-10, 16, and 17; adds new claims 20-28.
Claim objections rendered moot by cancellation.
Examiner withdraws rejections under 35 USC § 103.
Claims 11-15 and 18-28 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art teaches averaging multiple word embedding vectors to generate phrase embedding data corresponding to proper nouns. Yu et al., U.S. Patent No. 11,030,999 B1 at 12:53-13:29. The prior art teaches averaging category vectors of concepts associated with a document to generate a single document vector. Gattani et al., U.S. Patent No. 8,954,440 B1 at 12:37-45. However, Applicant's remarks on page 10 of the last amendment clarified the intended meaning of the claim's recitation of generating a single document vector for the document so as to include averaging each mapped corresponding proper noun vector, each mapped corresponding compound term vector, and each mapped corresponding word vector to generate a single document vector for the document, so as to exclude broadly defined single document vectors, like those taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        May 6, 2022